337 S.W.3d 149 (2011)
Darren ACKERSON, Appellant,
v.
AGF, INC. and Division of Employment Security, Respondents.
No. ED 95329.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 21, 2011.
Application for Transfer Denied May 31, 2011.
Sarah J. Luem, St. Louis, MO, for appellant.
Bart A. Matanic, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Claimant Darren Ackerson appeals from the order of the Labor and Industrial Relations Commission affirming the decision of the Appeals Tribunal finding that Claimant was disqualified from receiving unemployment benefits because he committed misconduct connected with work as defined by section 288.030.1(23) RSMo 2009. Claimant contends that the Commission erred in concluding that his actions constituted misconduct. We have reviewed the briefs of the parties and the record on appeal and find that the order of the administrative agency is supported by competent and substantial evidence on the whole record. An opinion would have no precedential value and we affirm by written order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b)(4).